THE COURT.
It appearing that although several months have expired since the alternative writ of prohibition was issued herein, and that in the absence of either stipulation by the parties hereto, or by order of this court, respondent has entered no appearance, either by answer to the petition for the writ, or by memorandum of points and authorities in relation thereto;
And it further appearing by the uncontradicted facts set forth in the petition for said writ, as well as by the law which is pertinent to the relief prayed for by petitioner, that his claim is well founded:
It is ordered that the alternative writ hereinbefore issued by order of this court be and the same is made peremptory.